4/29/2021 Cease Tt Di ov CURLERS (Beanie fet Aso Reet ONO aka ofp 1 O77

DealerRater | (httos://www.dealerrater.com/)

p

Find Existing Kia Forte Car Recalls

2021 Kia Forte Recall

Item Affected: AIR BAGS: AIR BAG / RESTRAINT CONTROL MODULE
Date Announced: 03/11/2021

Description of Recall:

Kia Motors America (Kia) is recalling certain 2021 Telluride, KS, and Forte vehicles. The Occupant Classification and Detection System (OCS/ODS)
unit may not detect the presence of a child restraint system in the front passenger seat. As such, these vehicles fail to cormply with the
requirements of Federal Motor Vehicle Safety Standard (FMVSS) number 208, “Occupant Crash Protection.”

Action Need To Fix It:
Kia will notify owners, and dealers will replace the OCS/ODS unit, free of charge. The recall began March 18, 2021. Owners may contact Kia
customer Service at 1-800-333-4542. Kia's number for this recail is SC207.

FIND YOURLOCAL Kia Service Center (/directory/30043/Service-Center/Kia/10/)

2021 Kia Forte Recall

Item Affected: AIR BAGS: SENSOR: OCCUPANT CLASSIFICATION: FRONT PASSENGER
Date Announced: 03/11/2021

Description of Recall:

Kia Motors America (Kia) is recalling certain 2021 Telluride, KS, and Forte vehicles. The Occupant Classification and Detection System (OCS/ODS)
unit may not detect the presence of a child restraint system in the front passenger seat. As such, these vehicles fail to comply with the
requirements of Federal Motor Vehicle Safety Standard (FMVSS) number 208, “Occupant Crash Protection.”

Action Need To Fix It:
Kia will notify owners, and dealers will replace the OCS/ODS unit, free of charge. The recall began March 18, 2021. Owners may contact Kia
customer service at 1-800-333-4542. Kia's number for this recall is SC207.

FIND YOURLOCAL Kia Service Center (/directory/30043/Service-Center/Kia/10/)

2019 Kia Forte Recall

Item Affected: EXTERIOR LIGHTING: HEADLIGHTS
Date Announced: 10/31/2018

Description of Recall:

Kia Motors America (Kia) is recalling certain 2019 Kia Farte vehicles equipped with LED headlights. The headlights may not have been
manufactured with the correct low beam aiming. As such, these vehicles fail to comply with the requirements of Federal Motor Vehicle Safety
Standard (FMVSS) number 108, “Lamps, Reflective Devices, and Associated Equipment.”

Action Need To Fix It:

Kia will notify owners, and dealers will inspect the headlight aiming and replace the headlights, as necessary, free of charge. The recall began
November 30, 2018. Owners may contact Kia customer service at 1-800-333-4542. Kia's number for this recall is $C171.

FIND YOURLOCAL Kia Service Center (/directory/30043/Service-Center/Kia/10/)

    

PLAINTIFF’S
EXHIBIT

Description of Recall:

Kia Motors America (Kia) is recalling certain 2019 Forte vehicles. The left front axle driveshaft may not have been heat-treated, which can cause it
to break.

     
   

2019 Kia Forte Recall

Item Affected: POWER TRAIN: AXLE ASSEMBLY: AXLE SHAFT
Date Announced: 08/05/2020

Action Need To Fix It;

Kia will notify owners, and dealers will inspect the left front axle driveshaft for a heat teatrnent verification code, and replace it if the code is
missing, free of charge, The recall began September 2, 2020. Owners may contact Kia customer service at 1-800-333-4542. Kia's number for
this recall is $C195.,

https:/vww.dealerrater.com/recalls/Kia/Forte/#:~:text=Kia Motors America (Kia) is recalling certain 2017-2018,pump failure and engine damage. &text=... V7
4/29/2021

(Cea it at By OSU ieee CENT Ait oF eRRhl ORO Basle RAGE ZO 17/

FIND YOUR LOCAL Kia Service Center (/dirackd RBH epee hee Cates ANG paterrater.com/) Q

2018 Kia Forte Recall

Item Affected: ENGINE AND ENGINE COOLING: ENGINE: OIL / LUBRICATION: PUMP
Date Announced: 04/13/2021

Description of Recatl:
Kia Motors America {Kia} is recalling certain 2017-2018 Forte vehicles equipped with a 2.0L Nu MPI engine. Foreign particles may stick inside the
oil pump, which may cause an cil pump failure and engine damage.

Action Need To Fix it:
Kia will notify owners, and dealers will replace the oil pan, free of charge. The recall is expected to begin June 11, 2021. Owners may contact Kia
customer service at 1-800-333-4542. Kia's number for this recall is SC210.

FIND YOUR LOCAL Kia Service Center [/directory/30043/Service-Center/Kia/10)

2017 Kia Forte Recall

item Affected: ENGINE AND ENGINE COOLING: ENGINE: OIL / LUBRICATION: PUMP
Date Announced: 04/13/2021

Description of Recall:
Kia Motors America (Kia) is recalling certain 2017-2018 Forte vehicles equipped with a 2.0L Nu MPI engine. Foreign particles may stick inside the

oit pump, which may cause an oil pump failure and engine damage.

Action Need To Fix It:
Kia will notify owners, and dealers will replace the ail pan, free of charge. The recall is expected to begin June 11, 2021. Owners may contact Kia

customer service at 1-800-333-4542. Kia's number for this recall is SC210.

FIND YOUR LOCAL Kia Service Center (/directory/30043/Service-Center/Kia/10/)

2015 Kia Forte Recall

item Affected: ENGINE
Date Announced: 12/02/2020

Description of Recall:
Kia Motors America (Kia) is recalling certain 2012-2013 Sorento, 2012-2015 Forte and Forte Koup, 2011-2013 Optima Hybrid, 2014-2015 Soul,

and 2012 Sportage vehicles. An engine compartment fire can occur while driving.

Action Need To Fix It:

Kia will notify owners, and dealers will inspect the engine compartment for fuel and/or engine oil leaks, perform an engine test and make any
repairs, including engine replacement, as necessary, free of charge. in addition, Kia dealers will update the Knock Sensor Detection Systern
(KSDS) software, free of charge. The KSDS software update is not yet available for 2014-2015 Forte and Forte Koup and 2011-2013 Optima
Hybrid vehicles. A second letter will be sent to those vehicle owners ance the software update is available. The recall began January 27, 2021.
Owners may contact Kia customer service at 1-800-333-4542. Kia's number for this recalt is SC200.

FIND YOUR LOCAL Kia Service Center (/directory/30043/Service-Center/Kia/40/)

2014 Kia Forte Recall

Item Affected: SERVICE BRAKES, HYDRAULIC: PEDALS AND LINKAGES
Date Announced: 12/01/2017

Description of Recalt:

Kia Motors America (Kia) is recalling certain 2012-2014 Forte and Forte Koup vehicies. The brake pedal stopper pad can deteriorate allawing the
brake light switch plunger to remain extended when the brake pedal is released. This wilt allow the brake lights to remain iltuminated
continuously. It can also allow the shift lever to be moved without depressing the brake pedal, or activate the engine management brake pedat
override feature.

Action Need To Fix It:

Kia will notify owners, and dealers will replace the brake pedal stopper pad, free of charge. The recall is expected to begin January 30, 2018.
Owners may contact Kia customer service at 1-800-333-4542, Kia’s number for this recall is SC1S8.

FIND YOUR LOCAL Kia Service Center (/directory/30043/Service-Center/Kia/10/)

https://www.dealerrater.com/recalls/Kia/Forte/#:~:text=Kia Motors America (Kia) is recalling certain 2017-2018,pump failure and engine damage.&text=... 2/7
4/29/2021

Case Tt 2 ov Ole 4hwice Wiessner ie Ses ieee OBS Bas leeegc3308 [77

DealerRater © (httes://www.deaterrater.com/) Q
2014 Kia Forte Recall

item Affected: ENGINE
Date Announced: 12/02/2020

Description of Recall:
Kia Motors America {Kia} is recalling certain 2012-2013 Sorento, 2012-2015 Forte and Forte Koup, 2011-2013 Optima Hybrid, 2014-2015 Soul,
and 2012 Sportage vehicles. An engine compartment fire can occur while driving.

Action Need To Fix It:

Kia will notify owners, and dealers will inspect the engine compartment for fuel and/or engine oil leaks, perform an engine test and make any
repairs, including engine replacement. as necessary, free of charge. In addition, Kia dealers will update the Knock Sensor Detection System
(KSDS) software, free of charge. The KSDS software update is not yet available for 2014-2015 Forte and Forte Koup and 2011-2013 Optima
Hybrid vehictes. A second letter will be sent to those vehicle owners once the software update is available. The recall began January 27, 2021.
Owners may contact Kia customer service at 1-800-333-4542. Kia’s number for this recall is SC200.

FIND YOUR LOCAL Kia Service Center (/directory/30043/Service-Center/Kia/i0/)

2014 Kia Forte Recall

Item Affected: ELECTRICAL SYSTEM
Date Announced: 01/16/2015

Description of Recall:
Kia Motors America (Kia) is recalling certain model year 2014 Kia Forte vehicles manufactured December 5, 2012, to April 17, 2014. In the affected

vehicles, the cooling fan resistor ray overheat and melt.

Action Need To Fix it:

Kia will notify owners, and for vehicles produced from December 5, 2012 to January 27, 2014, dealers will replace the cooling fan resistor and
multi-fuse unit. For vehictes produced from January 28, 2014 to April 17, 2014, dealers will replace the multi-fuse unit only. Owners of vehicles
with a 1.8L engine will also have the engine control unit software updated. The recall began on February 20, 2015. Owners may contact Kia
customer service at 1-800-333-4542. Kia's number for this recatl is SC113.

FIND YOUR LOCAL Kia Service Center (/directory/30043/Service-Center/Kia/10/)

2013 Kia Forte Recall

Item Affected: ENGINE
Date Announced: 12/02/2020

Description of Recall:
Kia Motors America (Kia) is recalling certain 2012-2013 Sorento, 2012-2015 Forte and Forte Koup, 2011-2013 Optima Hybrid, 2014-2015 Soul,

and 2012 Sportage vehicles. An engine compartment fire can occur while driving,

Action Need To Fix It:

Kia will notify owners, and dealers will inspect the engine compartment for fuel and/or engine oil leaks, perfarm an engine test and make any
repairs, including engine replacement, as necessary, free of charge. In addition, Kia dealers will update the Knock Sensor Detection System
(KSDS} software, free of charge. The KSDS software update is not yet available for 2014-2015 Forte and Forte Koup and 2011-2013 Optima
Hybrid vehicles. A second letter will be sent to those vehicle owners once the software update is available. The recall began January 27, 2021.
Owners may contact Kia customer service at 1-800-333-4542. Kia's number for this recall is SC200.

FIND YOURLOCAL Kia Service Center (/directory, 3/Service-Center/Kia/10

2013 Kia Forte Recall

Item Affected: AIR BAGS: AIR BAG / RESTRAINT CONTROL MODULE
Date Announced: 06/01/2018

Description of Recall:
Kia Motors America (Kia) is recalling certain 2010-2013 Kia Forte, Forte Koup, 2011-2013 Kia Optima and 2011-2012 Kia Optima Hybrid and

Sedona vehicles. In the event of a crash, the air bag control unit (ACU) may short circuit, preventing the frontal air bags and seat belt
pretensioners from deploying.

Action Need To Fix It:
Kia will notify owners. For model year 2011 Sedona vehictes, Kia will instruct dealers to verify the ACU part number and, if necessary, install an
extension wire harness kit between the ACU Connector and the Vehicle Harness Connector. For all other affected vehicles, Kia will instruct

https:/Awww.dealerrater.comrecails/Kia/Forte/#:~:text=Kia Motors America (Kia) is recalling certain 2017-2018,pump failure and engine damage.&lext=... 3/7
4129/2021

Case 1 Zire OUSVwidh: Sweet kde FRE OAIRD AAR ERM? 77
dealers to install the extension wire harness kit. The recall pega September 28, 2018. Owners may contact Kia customer service at 1-800-333-
4542. Kia's number for this recall is SC165. ealerRater’ [https://www-dealerrater.com/} Q

FIND YOUR LOCAL Kia Service Center (/directory/30043/Service-Center/Kia/10)

2013 Kia Forte Recall

Item Affected: SEAT BELTS: FRONT: RETRACTOR
Date Announced: 05/17/2016

Description of Recall:

Kia Motors America (Kia) is recalling certain model year 2013 Forte vehicles manufactured September 10, 2012, to October 31, 2012. The screws
that hold the front seatbelt retractor retaining plates may not have been properly tightened, and as a result, the seatbelt retractor retaining plates
may break in a crash.

Action Need To Fix It:
Kia will notify owners, and dealers will inspect and replace both front seatbelt assemblies, as necessary, free of charge. Owners may contact Kia
customer service at 1-800-333-4542. The recall began July 1, 2016. Kia's number for this recall is $C132.

FIND YOUR LOCAL Kia Service Center (/directory/30043/Service-Center/Kia/10/)

2013 Kia Forte Recall

item Affected: SERVICE BRAKES, HYDRAULIC: PEDALS AND LINKAGES
Date Announced: 12/01/2017

Description of Recall:

Kia Motors America (Kia) is recalling certain 2012-2014 Forte and Forte Koup vehictes. The brake pedal stopper pad can deteriorate allowing the
brake light switch plunger to remain extended when the brake pedal is released, This will allow the brake lights to remain illuminated
continuously, It can also allow the shift tever to be moved without depressing the brake pedal, or activate the engine management brake pedal
override feature.

Action Need To Fix It:
Kia will notify owners, and dealers will replace the brake pedal stopper pad, free of charge. The recall is expected to begin January 30, 2018.
Owners may contact Kia customer service at 1-800-333-4542. Kia's number for this recall is SC158.

FIND YOUR LOCAL Kia Service Center (/directory/30043/Service-Center/Kia/10/)}

2012 Kia Forte Recall

Item Affected: AIR BAGS: AIR BAG / RESTRAINT CONTROL MODULE
Date Announced: 06/01/2018

Description of Recall:
Kia Motors America {Kia} is recalling certain 2010-2013 Kia Forte, Forte Koup, 2011-2013 Kia Optima and 2011-2012 Kia Optima Hybrid and

Sedona vehicles. In the event of a crash, the air bag control unit (ACU) may short circuit, preventing the frontal air bags and seat belt
pretensioners from deploying.

Action Need To Fix It:

Kia will notify owners. For model year 2011 Sedona vehicles, Kia will instruct dealers to verify the ACU part number and, if necessary, instail an
extension wire harness kit between the ACU Connector and the Vehicle Harness Connector. For all other affected vehicles, Kia will instruct
dealers to install the extension wire harness kit. The recall began September 28, 2018. Owners may contact Kia customer service at 1-800-333-
4542. Kia's number for this recall is SC165.

FIND YOURLOCAL Kia Service Center (/directory/30042/Service-Center/Kia/i0/)

2012 Kia Forte Recall

tem Affected: SERVICE BRAKES, HYDRAULIC: PEDALS AND LINKAGES
Date Announced: 12/01/2017

Description of Recall:

Kia Motors America (Kia) is recalling certain 2012-2014 Forte and Forte Koup vehicles. The brake pedal stopper pad can deteriorate allowing the
brake light switch plunger to remain extended when the brake pedal is released. This will ailow the brake lights to remain itluminated
continuously. It can also atlow the shift lever to be moved without depressing the brake pedal, or activate the engine management brake pedal
override feature.

https://www.dealerrater.com/recalls/Kia/Forte/#:~:text=Kia Motors America (Kia) is recalling certain 2017-2018,pump failure and engine damane.&text=... 4/7
4/29/2021

(Casse Wt ey CUS cia> Cay ee RPE Able FH ER GUT Dado Ray eES OF 7/

DealerRater * (nttes://www.deaterrater.com/) QO

Artion Newt Tomieds; and dealers will replace the brake pedal stopper pad, free of charge. The recall is expected to begin January 30, 2018.
Owners may contact Kia customer service at 1-800-333-4542. Kia's number for this recall is $C158.

FIND YOUR LOCAL Kia Service Center (/directory/30043/Service-Center/Kia/10/)

2012 Kia Forte Recall

Item Affected: ENGINE
Date Announced: 12/02/2020

Description of Recall:
Kia Motors America (Kia) is recatling certain 2012-2013 Sorento, 2012-2015 Forte and Forte Koup, 2011-2013 Optima Hybrid, 2014-2015 Soul,
and 2012 Sportage vehicles. An engine compartment fire can occur while driving,

Action Need To Fix It:

Kia will notify owners, and dealers will inspect the engine compartment for fuel and/or engine oil leaks, perform an engine test and make any
repairs, including engine replacement, as necessary, free of charge. In addition, Kia deaters will update the Knock Sensor Detection System
(KSDS) software, free of charge. The KSDS software update is not yet available for 2014-2015 Forte and Forte Koup and 2011-2013 Optima
Hybrid vehicles. A second letter will be sent to those vehicle owners once the software update is available. The recall began January 27, 2021.
Owners may contact Kia customer service at 1-800-333-4542. Kia's number for this recall is SC200.

FIND YOUR LOCAL Kia Service Center (/directory/30043/Service-Center/Kia/40/)

2011 Kia Forte Recall

item Affected: AIR BAGS: AIR BAG / RESTRAINT CONTROL MODULE
Date Announced: 06/01/2018

Description of Recall:
Kia Motors America (Kia) is recalling certain 2010-2013 Kia Forte, Forte Koup, 2011-2013 Kia Optima and 2011-2012 Kia Optima Hybrid and

Sedona vehicles. In the event of a crash, the air bag contro! unit (ACU) may short circuit, preventing the frontal air bags and seat belt
pretensioners from deploying.

Action Need To Fix It:

Kia will notify owners. For model year 2011 Sedona vehicles, Kia will instruct dealers to verify the ACU part number and, if necessary. install an
extension wire harness kit between the ACU Connector and the Vehicte Harness Connector. For all other affected vehictes, Kia will instruct
dealers to install the extension wire hamess kit. The recall began September 28, 2018. Owners may contact Kia customer service at 1-800-333-

4542. Kia's number for this recall is SC165.

FIND YOUR LOCAL Kia Service Center (/directory/30043/Service-Center/Kia/10/)

2011 Kia Forte Recaitl

Item Affected: POWER TRAIN: AUTOMATIC TRANSMISSION: COOLING UNIT AND LINES
Date Announced: 02/05/2016

Description of Recall:
Kia Motors America (Kia) is recalling certain model year 2011 Forte vehicles manufactured August 27, 2010, to November 11, 2010. The affected

vehicles have a transmission fluid cooler hose that may have been improperly manufactured, resulting in a transmission fluid teak.

Action Need To Fix ft:
Kia will notify owners, and dealers will replace the transmission cooler hose, free of charge. The recall began March 30, 2016. Owners may

contact Kia customer service at 1-800-333-4542. Kia’s number for this recall is $C129.

FIND YOUR LOCAL Kia Service Center (/directory/30043/Service-Center/Kia/10/}

2010 Kia Forte Recall

Item Affected: AIR BAGS: AIR BAG / RESTRAINT CONTROL MODULE
Date Announced: 06/01/2018

Description of Recall:
Kia Motors America (Kia) is recatling certain 2010-2013 Kia Forte, Forte Koup, 2011-2013 Kia Optima and 2011-2012 Kia Optima Hybrid and

Sedona vehicles. In the event of a crash, the air bag control unit (ACU) may short circuit, preventing the frontal air bags and seat belt
pretensioners from deploying.

https://www.dealerrater.com/recalls/Kia/Forte/#:~:text=Kia Motors America (Kia) is recalling certain 2017-2018,pump failure and engine damage. &text=... 5/7
4/29/2021

https:/Awww.dealerrater.com/recalls/Kia/Forte/#:~:text=Kia Motors America (Kia) is recalling certain 2017-2018,pump failure and engine damage.&text=...

Cease 1122 wy DSA CELE fino Feel CARRS] Bade REE COOP I7/

Action Need To Fix it: DealerRater * (httes:/Awww.dealerrater.com/)

Kia will notify owners. For model year 2011 Sedona vehictes, Kia will instruct dealers to verify the ACU part number and, if necessary, install an
extension wire harness kit between the ACU Connector and the Vehicle Harness Connector. For all other affected vehicles, Kia will instruct
dealers to install the extension wire harness kit. The recall began September 28, 2018, Owners may contact Kia customer service at 1-800-333-
4542. Kia's number for this recail is SC165,

FIND YOURLOCAL Kia Service Center (/directory/30043/Service-Center/Kia/10/)

2010 Kia Forte Recall

Item Affected: EXTERIOR LIGHTING: BRAKE LIGHTS: SWITCH
Date Announced: 04/01/2013

Description of Recall:

Kia Motors Corporation (Kia) is recalling certain model year 2007-2010 Rondo, model year 2007-2011 Sedona, Sorento and Sportage, model
year 2010-2011 Soul, model year 2008-2011 Optima, model year 2010 Forte, model year 2007-2009 Amanti, and model year 2009 Borrego
vehicles. Originally, in April 2013, Kia recalled 623,658 model year 2007-2010 Rondo and Sportage, model year 2007-2011 Sorento, model year
2007 Sedona, model year 2010-2011 Soul, and model year 2011 Optima vehicles. in September 2013, Kia informed the agency that it was adding
an additional 356,719 vehicles to this campaign. The total number of vehicles being recalled is now 980,377. in the affected vehicles, the stop
lamp switch may malfunction. A malfunctioning stop lamp switch may cause the brake lights to not illuminate when the brake pedal is
depressed or may cause an inability to deactivate the cruise control by depressing the brake pedal. Additionally, a malfunctioning stop lamp
switch may also result in intermittent operation of the push-button start feature, affect the operation of the brake-transmission shift interlock
feature preventing the shifter from being moved out of the PARK position and cause the Electronic Stability Control (ESC) malfunction light to
illuminate.

Action Need To Fix it:
Kia will send an interim notification to owners in May 2013. When parts are available, owners will receive a second notification and dealers will

replace the stop lamp switch, free of charge. Owners may contact Kia at 1-800-333-4542. Kia's recall campaign number is SCQ98.

FIND YOURLOCAL Kia Service Center (/directory/30043/Service-Center/Kia/10/)

Create a Recall Alert
Fill out the form below, and we'll send you an email when there’s a recall on your car.

Make
Kia
Model

Forte

Year

Select a Year

Zip Code
in
f (https://www (iain. contggimpany/dealerrater?
(https: //wwirKacebookutidheandaten Razin tdiitevit tendon / Adesdtter ed ez})
U.S, (https://www.deaterrater.com) | Canada (https://www.deaterrater.ca] Privacy Poticy (https://www.dealerrater.com/info/privacy/)
About Us (/consumer/company) Terms of Use (hitps://www.dealerrater.com/inio/tou/}
Careers (/consumer/company/careers} California Privacy Notice (https://www.deaterrater.com/Info/ccpa-privacy-notice))
Contact Us (/consumerfcompany/centact-us) Community Guidelines (hitps://www.dealerrater.com/info/community/)

6/7
4129/2021 Case 121 Oy OUSIGN Mee CRS U LIRR Ai rROeIOMRE LRA lea eC7 OP 177

For Dealers {/dealars) ¢ ttt FAQ (https://dealerrater.uservoice.com/knowledgebase/articles/844902-
Help Center (https://dealerrater.uservoite.corn/) DealerRater Padidatat Ra RIEALGC EEA uestions) Q
Car Recalts (nttps://www.dealerrater.com/recails/) Sitemap (fcommonfsitémap}

® 2021 OR MEDIA HOLDINGS, LLC

https://www.dealerrater.com/recalls/Kia/Farte/#:~:text=Kia Motors America (Kia) is recalling certain 2017-2018,pump failure:and engine damage.&text=.... 7/7
